FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



FREDA TANUVASA,                                  No. 10-55180

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02795-DDP-
                                                 AGR
  v.

FEDERAL DEPOSIT INSURANCE                        MEMORANDUM *
CORPORATION, Successor to
Washington Mutual Savings Bank
(“WaMu”); et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Freda Tanuvasa appeals pro se from the district court’s order dismissing her

claims arising under the Truth in Lending Act (“TILA”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910, 912

(9th Cir. 1986). We affirm.

      The district court properly dismissed Tanuvasa’s claim seeking rescission

because the loan at issue was a “residential mortgage transaction” and therefore

could not be rescinded under TILA. See 15 U.S.C. § 1635(e)(1) (the right of

rescission does not apply to a residential mortgage transaction); id. § 1602(w)

(defining a residential mortgage transaction). Tanuvasa’s arguments to the

contrary are unpersuasive.

      We do not consider issues that were not raised in the opening brief or claims

that were not included in the amended complaint. See Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999); Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th

Cir. 1997).

      AFFIRMED.




                                         2                                    10-55180